Citation Nr: 1605586	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a positive tuberculosis test.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to a compensable rating for status-post staph pneumonia with fibrotic scarring.  

6.  Entitlement to an initial compensable rating for right ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is of record.  

New evidence, specifically VA treatment records dated from 2011 to December 2015, was associated with the record after the statement of the case (SOC) was issued.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims of entitlement to service connection for a low back disability and erectile dysfunction and the increased rating claims are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision issued in September 1992 denied service connection for a positive tuberculosis test; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the September 1992 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a positive tuberculosis test or raise a reasonable possibility of substantiating the claim for service connection for a positive tuberculosis test.

3.  A rating decision issued in September 1992 denied service connection for a low back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  The evidence added to the record subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

5.  A left ear hearing loss disability was not present until more than one year after discharge and is not related to service.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a positive tuberculosis test.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VAOPGCPREC 6-2014. 

The Veteran was provided all required notice in a letter issued in July 2010, prior to the initial adjudication.  Notably, the July 2010 letter provided the Veteran notice of the technical meanings of "new" and "material" and how to reopen a claim in general in accordance with Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed.  Cir. 2012).  

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  The Veteran was provided an examination to determine whether his hearing loss is related to service, and the Board finds the opinion is adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and properly supported the opinion provided.  The Board acknowledges that the Veteran testified that his left ear hearing acuity has worsened.  The examiner's opinion does not rely on the absence of VA-defined hearing loss, however, so the Board finds the Veteran's testimony does not affect the probative value of the opinion of record.  The Board notes that VA has no duty to provide an examination or obtain an opinion in response to the claim to reopen if new and material evidence has not been presented so the Board need not discuss the adequacy of any examination or opinion regarding the positive tuberculosis test.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Finally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  He has not alleged any due process errors regarding the hearing, and the record indicates that the issues decided herein were developed by VA and there is no indication that the appellant has any additional information to provide.  

II. New and Material

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

Claims of entitlement to service connection for a positive tuberculosis test and a low back disorder were denied in a September 1992 rating decision.  The positive tuberculosis test claim was denied because the evidence did not show a diagnosis of tuberculosis or other disease mycobacterial disease.  The claim for service connection for a low back disorder was denied because the evidence did not show a current disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The medical evidence added to the record after the expiration of the appeal includes VA treatment and examination records, private treatment records, and statements and testimony from the Veteran.  With regard to the positive tuberculosis claim, the evidence added to the record does not suggest the existence of tuberculosis, or any other mycobacterial disease, associated with the positive tine test.  In this regard, the Board notes that the Veteran denied such a diagnosis during his hearing.  The evidence submitted since the expiration of the appeal period is cumulative of the evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim for service connection.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim for service connection for a positive tuberculosis test is not warranted.  

With regard to the low back claim, the evidence added to the record includes a July 2010 radiographic finding of degenerative disc disease.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claims is in order.
 
III.  Service Connection

A. Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

B.  Factual Background and Analysis

Service treatment and examination records do not show hearing loss disability as defined by VA in the left ear.  

December 1980 VA medical records reveal the Veteran's history of decreased hearing acuity since being struck behind the left ear during a robbery.  After evaluation, the Veteran was assessed with impaired hearing in the left ear following head injury.  In March 1981, the Veteran underwent a tympanotomy.  December 1980 pre-operative and March 1981 VA post-operative audiograms reveal left ear hearing loss, as defined by VA.   

A July 2008 VA treatment record reveals the Veteran's history of left ear hearing loss since "before 1980."  Examination revealed left ear hearing loss, as defined by VA.  The record notes that there was a conductive "component" to the Veteran's hearing loss.

A June 2011 VA audio examination record reveals the Veteran's history of hearing loss since being "jumped" in 1980 or 1981, after separation from service.  Examination revealed mixed hearing loss in the left ear.  The examiner determined it was less likely than not that the left ear hearing loss was related to service.  The examiner explained that the Veteran had normal hearing at entrance and separation, that the Veteran did not "feel" that he had hearing loss during service, and that the Veteran thought his hearing loss began in 1980-81 after a head injury.   

Service connection is not warranted for a left ear hearing loss disability because there is no competent and probative evidence linking the left ear hearing loss disability to service.  The service treatment and examination records do not reveal any finding or history indicative of hearing loss, including an increase in puretone thresholds from entrance to separation, the Veteran has not alleged hearing loss during and since service, and there is no evidence that the left ear hearing loss was manifested to a compensable degree within one year of the Veteran's discharge from service.  In this regard, the Board notes that the initial medical evidence of hearing loss is dated in December 1980 and the initial histories date its onset to June 1980, more than one year after discharge from service.  

With respect to etiology, the 2011 VA medical opinion indicates that the current left ear hearing loss is not related to service.  In support of this conclusion, the examiner noted that the Veteran had normal hearing per VA standards throughout service and that the Veteran reported a post-service onset after a head injury.  This is an appropriate, and adequate, rationale for the examiner's opinion, particularly because there is no evidence of a worsening of puretone thresholds during service.  There is no contrary medical evidence of record.  Although the appellant might believe that he has a hearing loss disability related to service, the record does not suggest the appellant, who is a layperson, is competent to make that determination.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a positive tuberculosis test is denied.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.

Service connection for a left ear hearing loss disability is denied.



REMAND

Based on the competent evidence of in-service low back pain and the medical evidence of current disability, a VA examination is needed to determine whether the Veteran has a low back disability that began in service or is related to service.   

Based on the competent evidence of episodes of erectile dysfunction during and since service, a VA examination is needed to determine if the Veteran has a current disability manifested by erectile dysfunction that is related to service. 

Regarding the pneumonia claim, the Veteran was afforded VA respiratory examinations in May 2011 and October 2014.  The VA examination records indicate that pulmonary function tests (PFT) were conducted but the PFT reports are not of record, and the record does not otherwise document the DLCO (SB) results from either examination or explain why such testing was not conducted.  The PFT reports must be associated with the record, and, if necessary, additional testing should be provided to determine the Veteran's DLCO or an opinion should be obtained to determine why such testing is not appropriate.  

Regarding the right ear hearing loss disability claim, the Veteran was most recently afforded a VA audiological examination in June 2011.  At the 2015 hearing, the Veteran testified that his hearing loss had increased in severity since the VA examination.  Therefore, the Board has determined that the Veteran should be afforded another VA audiological examination to determine the current degree of severity of the right ear hearing loss.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain the May 2011 and October 2014 PFT reports.  If the reports are not available, obtain a medical opinion as to whether DLCO testing would be appropriate.  If so, arrange for DLCO testing to be conducted.   

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

For purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.  The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment for the low back in August 1973, February to May 1974, December 1974, June 1975, and October 1979.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the reported erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

If the examiner determines that erectile dysfunction has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the erectile dysfunction began during service or is otherwise etiologically related to the Veteran's active service, including the in-service treatment  for gonorrhea.

The rationale for the opinion(s) must also be provided, with consideration of the Veteran's competent and credible history of erectile dysfunction during and since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected right ear hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including the functional impact of the right ear hearing loss.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal, with consideration of all evidence associated with the record subsequent to the June 2014 supplemental statement of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


